DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 7, 2021 has been entered. 
2.	Claims 3, 5, and 16 have been cancelled. Claim 1 has been amended. New claim 17 has been added.  
3.	Claims 1, 2, 4, 6-15 and 17 are currently being examined.
Maintained Rejections
Priority
4.	Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of the first paragraph of 35 Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).
The disclosure of the prior-filed applications fails to provide adequate support or enablement in the manner provided by the first paragraph of 35 U.S.C. 112 for one or more claims of this application. Examiner has established a priority date of March 25, 2019 for claim   15 because the claim as currently constituted recited “[t] he porous scaffold of claim 1 wherein the freeze drying is performed after producing carbonate gas under acidic conditions from the carbonate salt” and a review of the parent applications does not reveal support for producing carbonate gas under acidic conditions from the carbonate salt followed by freeze drying. Applicant is invited to submit evidence pointing to the serial number, page and line where support can be found establishing an earlier priority date.  
The priority date for claims 1, 2, 4, 6-14 and 17 is 10/11/2007 based on the disclosure of application EP0730145.4
Response to Arguments
5.	Applicant argues that claim 1 has been amended to recite that the carbonate salt is selected from the group consisting of ammonium carbonate, ammonium bicarbonate, sodium carbonate, sodium bicarbonate, calcium carbonate, and mixtures thereof, which is supported by EP0730145.4. As is acknowledged in the office action, all claims should now be entitled to the priority date of October 11, 2007.

Applicant’s arguments and amendments have been considered and have been found to be partially persuasive. The priority date for claims 1, 2, 4, 6-14 and 17 is 10/11/2007 based on the disclosure of application EP0730145.4 given the amendment to claim 1. However, EP0730145.4 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

6.	Claim 15 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications 
The claims as currently constituted recite “[t]he porous scaffold of claim 1 wherein the freeze drying is performed after producing carbonate gas under acidic conditions from the carbonate salt”.
A review of the specification as filed reveals support for reveals support for the porogen being an agent that can be transformed into a gas in acidic conditions, with pores being formed by the carbon dioxide molecules that leach out from the polymer and immersing the hydrogel in a 20% acetic acid solution, for at least 30 minutes, after which the hydrogels freeze dried.  See ¶¶ 0043 and 0084 of the published application.  However, this does not provide support for the broader step of “wherein the freeze drying is performed after producing carbonate gas under acidic conditions from the carbonate salt”.  Thus, claim 15 is broader in scope than the specification and claims as originally filed and is new matter.

Response to Arguments
7.	Applicant argues that as discussed above, claim 1 has been amended to include the subject matter of claim 16 which was not included in this rejection. Claim 1 now requires “ammonium carbonate, ammonium bicarbonate, sodium carbonate, sodium bicarbonate, calcium carbonate, and mixtures thereof’. This rejection is thus overcome.

Applicant’s arguments and amendments have been considered and have been found to be partially persuasive. The rejection of claims 1, 2, 4, 6-14 and 17 is withdrawn given the amendment to claim 1. However, the specification as filed does not provide support for the 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

8.	Claim(s) 15 is rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by US 2010/0221303 (Le Visage et al. Sep. 2, 2010), “Le Visage” for the reasons of record.
Le Visage teaches a porous scaffold produce by a method for preparing a porous scaffold which comprises the steps consisting of: a) preparing an alkaline aqueous solution comprising an 
Le Visage teaches wherein said polysaccharide is selected from the group consisting of dextran, agar, alginic acid, hyaluronic acid, pullulan, inulin, heparin, fucoidan, chitosan and mixtures thereof. See claim 2. 
Le Visage teaches wherein said covalent cross-linking agent is of trisodium trimetaphosphate (STMP). See claim 3. 
Le Visage teaches wherein the porogen agent is selected in the group consisting of ammonium carbonate, ammonium bicarbonate, calcium carbonate, sodium carbonate, and sodium bicarbonate and mixtures thereof and the liquid of step b) is an acidic solution. See claim 4. 
Le Visage teaches “[i]n a particular embodiment, the porogen agent may be an agent that can be transformed into a gas in acidic conditions, with pores being formed by the carbon dioxide molecules that leach out from the polymer. Examples of such a porogen agent include but are not limited to ammonium carbonate, ammonium bicarbonate, sodium carbonate, and sodium bicarbonate, calcium carbonate and mixtures thereof”.   See ¶ 0043.
Le Visage teaches performing freeze drying to produce the porous scaffold.  See ¶¶ 0048 and 0084.
Le Visage teaches the porous scaffold of claim 9 wherein the size of the pores is comprised between 1 m and 500 m.  See claim 10. 
Le Visage teaches the porous scaffold according to claim 9 wherein the porosity is in the range from 4% to 50%. See claim 11. 
Le Visage teaches the porous scaffold according to claim 9 loaded with an amount of cells.  See claim 12
Le Visage teaches the porous scaffold according to claim 12 wherein the cells are selected in the group consisting of yeast cells, mammalian cells, insect cells, and plant cells.  See claim 13. 
Le Visage teaches the porous scaffold according to claim 13 wherein mammalian cells are selected from the group consisting of chondrocytes; fibrochondrocytes; osteocytes; osteoblasts; osteoclasts; synoviocytes; bone marrow cells; epithelial cells, hepatocytes, mesenchymal cells; stromal cells; muscle cells, stem cells; embryonic stem cells; precursor cells derived from adipose tissue; peripheral blood progenitor cells; stem cells isolated from adult tissue; and genetically transformed cells.  See claim 14. 
Le Visage teaches a vascular substitute made with a scaffold of claim 9.  See claim 16. 
Le Visage teaches a cartilage or bone implants made with a scaffold of claim 9. See Claim 17. 
Le Visage teaches a controlled release system of an active agent made with a scaffold of claim 9. See claim 19. 
The porous scaffold of Le Visage has irregular and elongated shaped pores. See Figure 1. 



Response to Arguments
9.	Applicant argues that the present application is a continuation application of USSN 15/347,595, now abandoned, which was a divisional application of USSN 12/681,682 (Le Visage US2010/0221303) FILED April 5, 2010, now U.S. Patent 9,522,218, which was a Rule 371 filing from PCT/EP2008/632671 filed October 10, 2008, which claimed priority to European Application 07301452.4 filed October 11, 2007.
Applicant argues that as discussed above, all claims are entitled to the priority date of October 11, 2007 based on the disclosure of application EP0730145.4, as claim 1 is hereby amended to include “ammonium carbonate, ammonium bicarbonate, sodium carbonate, sodium bicarbonate, calcium carbonate, and mixtures thereof’, thus making moot this rejection.

Applicant’s arguments and amendments have been considered and have been found to be partially persuasive. The rejection of claims 1, 2, 4, 6-14 and 17 is withdrawn given the amendment to claim 1.  However, claim 15 does not have support in EP0730145.4 as set forth above and has a priority date of March 24, 2019 for the reasons set forth above.  Thus claim 15 remains anticipated by US 2010/0221303, Le Visage, for the reasons of record. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


10.	Claims 1, 2, 4, and 6-15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over WO 00/61668 (Eiselt et al. 10/19/2000), “Eiselt” in view of US 2007/0135528 A 1 (Butler et al. June 14, 2007), “Butler” and in view of Thébaud et al.  (J. Materials Sci.: Mater. Med. Feb. 2007 18(2): 339-345), “Thébaud” for the reasons of record.  
	Eiselt teaches a method for preparing a hydrogel material having macroporous open pore porosity, which comprises:  a) providing a solution of a hydrogel-forming material, a surfactant and, optionally, a gas-generating component, which solution is capable of being mixed in the presence of a gas to incorporate the gas in the solution and form a stable foam; b) forming a stable foam by mixing the solution in the presence of a gas and/or, if the gas-generating component is present, by subjecting the solution to conditions or agents which result in generation of gas from the gas-generating component; c) exposing the stable foam to conditions and/or agents which result in gelling of the hydrogel-forming material to form a hydrogel containing gas bubbles therein; d) releasing the gas bubbles from the hydrogel to form a hydrogel material having macroporous open pore porosity.  See claim 1.
	Eiselt teaches using sodium bicarbonate with a mild acid to release carbon dioxide which is removed under vacuum to form the porous structure.  See p. 6-lines 15-28 and claims 3, 25, and 26. 
Eiselt teaches that any hydrogel forming polysaccharides can be used in the formation of the hydrogels. See p. 2-lines 26-30.
	Eiselt teaches forming the hydrogel into beads by drop wise addition of the foam to a solution of the gelling agent or casting the gel into a desired shape. See p. 7-lines 5-20 and claims 8 and 9.
Eiselt teaches that the gels have pores of at least 1 m particularly from 10 to 1000 m and overall porosity is preferably from 30 to 90%, more preferably 35 to 75%. See p. 2- lines 1-8 and claims 17-18.
	Eiselt teaches the hydrogel comprises cells, particularly smooth muscle cells, fibroblasts, macrophages, and blood vessels. See claim 19, p. 8-lines 29-31, p. 26-lines 9-21, p. 29-Example 20.
	Eiselt teaches hydrogels have been used in many biomedical applications, including chondrocyte transplantation and an immobilization matrix for living cells.  See p. 3-lines 10-20. 

Eiselt teaches contacting cells on the hydrogels with MTT, which is taken up by the cells, and the cells were visualized. See Example 8-p.13-14 and 16-p. 21.
Eiselt teaches that the porous hydrogels can be used as a drug delivery system or as matrices in vitro cell culture studies.  See p. 8- lines 9-18.
	Eiselt does not teach the polysaccharides of claim 1, trisodium trimetaphospate (STMP), or freeze drying.
	Butler teaches method for producing a porous material comprising the steps of; (a) providing a CO2 in water (C/W)  emulsion comprising an aqueous phase, a matrix building material, a surfactant and liquid CO2 phase; (b) at least partially freezing the aqueous phase; (c) gasifying CO2 from the liquid CO2 phase to form an intermediate porous material; (d) venting gasified CO2f rom the intermediate porous material; and (e) freeze drying the intermediate porous material at least substantially to remove the aqueous phase and form the porous material. The present invention also relates to a porous material obtainable by the method.  See abstract and ¶ 0001. 
	Butler teaches making porous dextran scaffolds with this freeze-drying method.  See ¶¶ 0032-0036 and 0048-0052 and Figures 4-8.
Thébaud teaches making polysaccharide-based hydrogels using a mixture of pullulan/dextran/fucoidan (71:24:5) by cross-linking the polysaccharide with STMP in an alkaline solution. Thébaud teaches pouring the polysaccharide/STMP mixture in to petri dishes and incubating them for 15 minutes at 50°C to form disk shapes.  Thébaud teaches washing the gels with PBS. Thébaud teaches that the total polysaccharide concentration was 25% (w/v) and the STMP was at a concentration of 11% (w/w).  Thus, the polysaccharide to STMP weight ratio was ~2.3:1. See p. 341-2.3-Scaffold preparation.
Thébaud teaches culturing endothelial cells from human umbilical cord, bone marrow, and saphenous veins on the hydrogels. See p. 340- Sections 2.1, 2.2 and p. 341-section 2.4.
Thébaud teaches that pullulan/dextran/fucoidan gel allows for endothelial cell growth, is easily handled, can be molded or cut to the desired thickness, it is transparent allowing for direct microscopic observation, and exhibited no toxicity. See abstract and p. 344-left column.
It would have been prima facie obvious at the time the invention was made given that the level of skill in the art was high to combine the teachings of Eiselt and Butler and use freeze drying to remove CO2 from the hydrogel preparation because Eiselt teaches using sodium bicarbonate with a mild acid to release carbon dioxide which is removed under vacuum and Butler teaches using freeze drying, which is performed under vacuum, to remove CO2 during production of porous dextran scaffold.  One of skill in the art would have been motivated to use freeze drying to remove CO2 during production of the porous scaffold because the lower temperatures of freeze drying would help to preserve the porous scaffold structure. 
It would have been prima facie obvious at the time the invention was made given that the level of skill in the art was high to combine the teachings of Eiselt, Butler and Thébaud and use the pullulan/dextran/fucoidan hydrogel of Thébaud as the polysaccharide  in the methods of making macroporous hydrogels of Eiselt because Eiselt teaches that any hydrogel forming polysaccharides can be used in the formation of the hydrogels and Thébaud teaches that pullulan/dextran/fucoidan gel allows for endothelial cell growth, is easily handled, can be molded or cut to the desired thickness, it is transparent allowing for direct microscopic .

Response to Arguments
11.	Applicant argues that as shown in Figures 4-8 of Butler, the pores are shown and described to be in a “spherical” shape [0058]. Indeed, no mention of elongated pores is found in Butler. That is because Butler teaches that it is the CO2 gas generated from the liquid CO: alone, and not the freeze-drying step, that creates the spherical pores (e.g., “[t]he clear emulsion-templated porosity in the samples produced using CO2 ...” and “the samples made with CO2 showed more spherical porosity” [0058]). As acknowledged by the Examiner in the Office Action, the freeze-venting of CO2 or freeze-drying of aqueous solution described in Butler preserves the already formed porous scaffold structure and does not form, change or expand the rigid structure of the scaffold [0022].
Applicant argues that the present application claims in claim 1 that freeze drying of the scaffold material and the use of porogen agents (i.e. carbonate salts) are what create the pores to be in an elongated shape [0048]. The freeze-drying step of Butler does not affect the shape of the pores, nor does it make the shape of the pores to be elongated, nor does it create pores when made in the absence of CO2. The combination of Eiselt and Butler in any formulation (e.g., Thébaud’s STMP comprising hydrogel) would always result in round, spherical pores since both Eiselt and Butler require the use of CO2 in a gas form or liquid form in a partially frozen aqueous base for the pore generation. Butler also teaches that, in the absence of CO2 gas, no emulsion templated porosity would be observed (Figures 1-3, pore-less structure shown in Figure 8 and [0058)]).
2 in Butler showed more spherical porosity, the pores are not perfectly spherical.  Many of the pores formed by the method of Butler have an elongated elliptical shape, whether or not freeze drying affects the structure of the pore.  See Figure 5 in particular.  Thus, while the rejection does not rely solely on the methods of Butler alone, the methods of Butler do produce pores with an elongated shape.  Additionally, the claims do not require that all the pores have an elongated shape or how elongated the pores should be.  Furthermore, Eiselt, Butler and Thébaud teach all steps in the claims for making the claimed product and thus the combined steps would produce the claimed hydrogel with elongated pores as claimed.  Thus, these arguments are not found persuasive. 

Applicant argues that furthermore, new claim 17 specifies that the pores are not formed by using a surfactant. The surfactant used in Eiselt, Butler and Thébaud result in the formation of the porous material (e.g.” ...the porous material of the invention comprises surfactant moieties entangled with the polymeric matrix.”, Butler, claim 28). It is well known in the art that the surfactant generates foams. In the cases of Eiselt, Butler and Thébaud, there would be no pores created in the absence of surfactants. The present application does not require the use of a surfactant (new claim 17).

Applicant’s argument has been considered and have been found persuasive.   Claim 17 is not rejected here. 

2 (as a liquid or gas); mix to form a foam generated by a surfactant; freeze-dry the mix after releasing the gas from the already structured porous material having round, spherical pores (as described in Butler). The round or spherically shaped pores are thus different from the claimed pores in the scaffold of the present application. Of note, the present application requires carbonate salts, and it is the carbonate salts combined with the freeze-drying step that allows formation of the elongated pores in the matrix, as shown in the specification as filed [0048]. 
Applicant argues that thus, no combination of Eiselt, Butler and Thébaud renders the subject matter of claim 1 and claims dependent thereon obvious. In view of the forgoing, Applicant respectfully request reconsideration and withdrawal of this rejection.

	Applicant’s arguments have been considered, but have not been found persuasive because, as set forth above, the Eiselt, Butler and Thébaud or even the methods of Butler alone would produce pores of elongated shape. Furthermore, the specification does not show that it is the carbonate salts combined with the freeze-drying step that allows formation of the elongated pores in the matrix.  The specification simply shows that freeze drying is performed after treatment with the carbonate salts, but it does not show that freeze drying is required for formation of the elongated pores. Thus, Applicant’s arguments are not found persuasive and the rejection is maintained. 

Conclusion
12.	Claims 1, 2, 4, and 6-15 are rejected. Claim 17 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
13. 	No claims allowed.
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER J REDDIG whose telephone number is (571)272-9031. The examiner can normally be reached M-F 8:30-5:30 Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on 571-272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER J REDDIG/            Primary Examiner, Art Unit 1642